Title: John M. Patton to James Madison, 10 April 1826
From: Patton, John M.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                April 10. 1826
                            
                        
                        I must apologise for neglecting to apprise you of the situation of the papers sent to me some time ago—I
                            intended to have done so from last orange court but in the hurry of business it escaped me.
                        My Brother Robert Patton Jr being at liberty to advocate the claim–I have handed him the papers with your
                            letter—He has written to the parties in Tennessee upon the subject—With great respect Your obt. Servt
                        
                            
                                Jno. M. Patton
                            
                        
                    